DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.: US 10,511,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/388,935
US 10,511,362 B2
1. A method of channel state information (CSI) feedback between a base station and at least a user equipment, comprising: 

transmitting, by the user equipment, a CSI feedback signal having: 

a first report coding a Rank Indicator (RI) and a precoding type indicator (PTI), and 

if the PTI is equal to a first state, a second report comprising a first precoding matrix indicator (PMI1) associated with the index of a first precoding matrix (W1), and a third report comprising a Channel Quality Indicator (CQI) and a second precoding matrix indicator (PMI2) associated with the index of a second precoding matrix (W2), and 

if the PTI is equal to a second state, a second report comprising a wideband Channel Quality Indicator (CQI) and a wideband second precoding matrix indicator (PMI2) associated with a wideband second precoding matrix (W2), and a third report comprising a subband CQI and a subband second precoding matrix indicator (PMI2) associated with a subband second precoding matrix (W2); and
 
said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling, wherein sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors.


4. A method of channel state information (CSI) feedback between a base station and at least a user equipment, comprising: 

transmitting, by the user equipment, a CSI feedback signal having: 

a first report coding a Rank Indicator (RI) and a precoding type indicator (PTI), and 

if the PTI is equal to a first state, a second report comprising a first precoding matrix indicator (PMI1) associated with the index of a first precoding matrix (W1), and a third report comprising a Channel Quality Indicator (CQI) and a second precoding matrix indicator (PMI2) associated with the index of a second precoding matrix (W2), and 

if the PTI is equal to a second state, a second report comprising a wideband Channel Quality Indicator (CQI) and a wideband second precoding matrix indicator (PMI2) associated with a wideband second precoding matrix (W2), and a third report comprising a subband CQI and a subband second precoding matrix indicator (PMI2) associated with a subband second precoding matrix (W2); and
 
said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling, wherein sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors, 

wherein said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling as follows, for RI=3 and 4: 

TABLE (omitted)




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al. (US 2013/0028345 A1) in view of Choi et al. (US 2011/0268207 A1).
Consider claim 1:


Ko discloses a method of channel state information (CSI) feedback between a base station and at least a user equipment (see paragraph 0010, where Ko describes a channel state information (CSI) feedback from a user equipment to a eNB), comprising: 
transmitting, by the user equipment, a CSI feedback signal (see paragraph 0010, where Ko describes that the user equipment transmits the CSI through an uplink) having:
a first report coding a Rank Indicator (RI) and a precoding type indicator (PTI) (see paragraphs 0254-0256, where Ko describes that the feedback includes a rank indicator (RI) and a precoder type indication (PTI)), and 
if the PTI is equal to a first state, a second report comprising a first precoding matrix indicator (PMI1) associated with the index of a first precoding matrix (W1), and a third report comprising a Channel Quality Indicator (CQI) and a second precoding matrix indicator (PMI2) associated with the index of a second precoding matrix (W2) (see paragraphs 0255-0256, where Ko describes that when the PTI is PTI(0), the feedback comprises precoder indicator W1 at time T2, and channel quality indicator (CQI) and procoder indicator W2 at time T3), and 
if the PTI is equal to a second state, a second report comprising a wideband Channel Quality Indicator (CQI) and a wideband second precoding matrix indicator (PMI2) associated with a wideband second precoding matrix (W2), and a third report comprising a subband CQI and a subband second precoding matrix indicator (PMI2) associated with a subband second precoding matrix (W2) (see paragraphs 0255-0256, where Ko describes that when the PTI is PTI(1), the feedback comprises wideband precoder indicator W2 + wideband channel quality indicator (CQI) at time T2, subband procoder indicator W2 + subband channel quality indicator (CQI) at time T3).
Ko does not specifically disclose said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling, wherein sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors.
Choi teaches sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors (see paragraphs 0089-0091, where Choi describes feeding back precoding matrix W1 and W2; W1 is expressed with DFT vectors A, B,…,C, and W2 is expressed without the DFT vectors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ko, and to include that said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling, wherein sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors, as taught by Choi, thus allowing for reaching excellent performance of a recommended precoding matrix, as discussed by Choi (see paragraph 0085).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631